Corrected Notice of Allowability
	Claims 1-7, 9, 12-19 and 21-23 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 01/03/2018 has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Election/Restrictions
Claims 1-7, 9, 12-17 and 23 are allowable. The restriction requirement of Groups, as set forth in the Office action mailed on 09/18/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I-II is withdrawn.  Claims 18-19, 21-22, directed to a method of making a medical device are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The ‘045 publication teaches the claimed base polymeric formulation comprising polyethylene and poly(ethylene oxide), polyethylene in the range of about 50 to less than 70% by weight and the poly(ethylene oxide) being present in the blend form 25 to about 50 % by weight, and an additive comprising PE-g-PEO being present in the blend in a range of 0.01 to 5.0 wt%.  The ‘340 publication teaches the use of diazeniumdiolate functional group attached to a polymeric compound and Parzuchowski teaches attachment of diazeniumdiolates to a polymeric backbone which demonstrates the reduction of bacterial adhesion.  The combination of references does not specifically teach or render obvious modifying the additive polymer taught by the ‘045 publication through direct attachment of a nitric oxide releasing agent.  While the blend polymeric components are taught and the use of diazeniumdiolate polymers are taught to be attached to polymeric compounds there is no motivation to specifically modify the additive polymer with a nitric oxide releasing compound through direct bonding and arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-7, 9, 12-19 and 21-23 are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676.  The examiner can normally be reached on Monday, Tuesday and Thursday 7:30 to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/LMB/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613